222 S.W.3d 345 (2007)
Jean GRAY, Appellant,
v.
The CITY OF ST. JOSEPH, Missouri, Respondent.
No. WD 67344.
Missouri Court of Appeals, Western District.
May 22, 2007.
Christopher R. Williams, St. Joseph, MO, for Appellant.
Steven F. Coronado and Christopher L. Heigele, Kansas City, MO, for Respondent.
HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.

Order
PER CURIAM.
Jean Gray appeals the trial court's grant of summary judgment in favor of the City of St. Joseph, Missouri. Gray filed suit against the City for an injury she received while at the St. Joseph Municipal Landfill. We affirm the grant of summary judgment because there is no genuine issue of material fact and the City is entitled to judgment as a matter of law because no exception was shown to the City's protection by sovereign immunity.
Affirmed. Rule 84.16(b).